The only question presented is as to the power of this Court, to grant a writ of certiorari, in the nature of an appeal, without requiring bond and security as in case of appeal, without requiring bond and security as in case of appeal. Upon the petitioners filing an affidavit such as would be required in the Superior Court to support an order for leave to sue informa pauperis.
"To render an appeal effectual for any purpose a written undertaking must be executed on the part of the appellant by at least two securities,"c. This takes away the right of appeal without security, and we are forced to apply it to a certiorari, which is to answer for the purpose of an appeal. C. C. P., sec. 303.
If permitted to speculate upon the reason for not allowing an appeal informa pauperis it might be suggested that it *Page 413 
was supposed that the judgment of a Superior Court, raised so strong a presumption against the party, that it was not right to allow the litigation to be proceeded in further, unless the costs of the other party and of the officers of the Court were secured.
Certiorari refused.
PER CURIAM.                         Rule discharged.